TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 27, 2021



                                       NO. 03-20-00154-CV


                                     Susan Sissom, Appellant

                                                  v.

                    Equity Trust Company FBO 200186851 IRA, Appellee




       APPEAL FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on February 19, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.